DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/646,479 filed on 07/11/2017, which is PAT 10349961, which is a DIV of 15/156,715 filed on 05/17/2016, which is PAT 9724115, which has PRO 62/184,623 filed on 06/25/2015 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lock mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a first protrusion associated with a first member and a set of notches associated with a second member, the first member being contained in the second member…”.  The drawing and specification show that the first protrusion 34 is associated with the second member 16, the second protrusion 32 is associated with the third member 26, notches are associated with the first member 14 and the second member is contained in the first member.  It is unclear and therefore indefinite.  Claims 4-5 rejected for depending on rejected claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0020541 to Mahajan et al. (Mahajan) in view of US 2009/0157060 to Teague et al. (Teague).
Mahajan teaches:
Claim 1:  A stone retrieval device (Fig. 1) comprising: a sheath (42, Fig. 1) having a distal opening (at distal end 46, Fig. 1); a stone retrieval basket (14, Fig. 1) having a plurality of basket wires (15, Fig. 1) at its distal region and one or more core wires (12, Fig. 1) at its proximal region, the stone retrieval basket configured to be contained within the sheath and movable out of the distal opening of the sheath to cause the plurality of basket wires to open into a basket shape (para. 0046, the sheath 43 is slidable to expose and retract the basket 14 within the sheath distal end); and a basket force controller (22, Fig. 1) having a first control stage sensor and a second control stage sensor (visual indicators 16, Fig. 1), both sensors for measuring force on the stone retrieval basket (para. 0038).
Mahajan fails to disclose:

Teague teaches:
In the same field as endeavor, a multi-functional medical device having a handle (12, Fig. 1) and for controlling the end effector (16, Fig. 1, 16 can be a basket or any retrieval or grasping mechanism, para. 0037).  The handle comprises a lock mechanism configured to lock a position of the basket (16, Fig .1) with respect to a position of the sheath (28, 29, 30, 31, Fig. 4, this mechanism moves the sheath relative to the basket, when the thumb wheel 28 is not depressed, there is no movement of the sheath 20 to extend or retract the basket 16, therefore the position is locked, para. 0043)
Both prior arts disclose handles with structures to move the basket from collapsed position to expanded position.  Mahajan fails to disclose a locking mechanism configured to lock a position of the basket with respect to a position of the sheath.  However, Teague discloses the handle with a locking mechanism to lock the basket in a default position relative to the sheath.  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the handle with the locking mechanism as taught by Teague into Mahajan in order to be able to lock the basket in a default position with respect to a position of the sheath for operational purposes.


Claims 1-2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of US 2009/0105798 to Koch.

Claim 1:  A stone retrieval device (Fig. 1) comprising: a sheath (42, Fig. 1) having a distal opening (at distal end 46, Fig. 1); a stone retrieval basket (14, Fig. 1) having a plurality of basket wires (15, Fig. 1) at its distal region and one or more core wires (12, Fig. 1) at its proximal region, the stone retrieval basket configured to be contained within the sheath and movable out of the distal opening of the sheath to cause the plurality of basket wires to open into a basket shape (para. 0046, the sheath 43 is slidable to expose and retract the basket 14 within the sheath distal end); and a basket force controller (22, Fig. 1) having a first control stage sensor and a second control stage sensor (visual indicators 16, Fig. 1), both sensors for measuring force on the stone retrieval basket (para. 0038).
Claim 9:  At least one of the first control stage sensor and the second control stage sensor is a tactile sensor (para. 0040).
Mahajan fails to disclose:
A lock mechanism configured to lock a position of the stone retrieval basket with respect to a position of the sheath.
The lock mechanism is a ratchet mechanism.
Koch teaches:
A handle for stepwise deployment comprise a handle (20, Fig. 1) having a deployment system for deploying a prosthesis at the distal end of the handle by retracting the sheath (36, Fig. 1) to expose the prosthesis (stent 34, Fig. 1).  Koch further discloses the handle (20) having locking mechanism (72, Fig. 1) 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the locking mechanism as taught by Koch into Mahajan in order for the modified Mahajan to be able to lock a position of the basket with respect to a position of the sheath which would control deployment of the basket in and out of the sheath.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Koch and further in view of US 2015/0351769 to Lee et al (Lee).
Mahajan in view of Koch teaches:
The stone retrieval device of claim 1 (see rejection of claim 1 above).
Mahajan in view of Koch fails to teach:
The first control stage sensor is a visual indicator with a first color.  
The second control stage sensor is a visual indicator with a second color that is different from the first color.
Lee teaches:
Surgical stapling apparatus with reusable components having visual indicators (278a, 278b, Fig. 44) using colors to facilitate the visualization of visual indicator through window (25d) (para. 0082) on the handle (20, Fig. 42).
Mahajan teaches using indicia as sensors/visual indicators but fails to disclose the visual indicators are using different colors.  However, Lee teaches using colors as visual indicators.  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use colors as visual indicators as taught by Lee into .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Koch and further in view of US 9,808,246 to Shelton, IV et al. (Shelton).
Mahajan in view of Koch teaches:
The stone retrieval device of claim 1 (see rejection of claim 1 above).
Mahajan in view of Koch fails to teach:
At least one of the first control stage sensor and the second control stage sensor is a pop-up flag.
Shelton teaches:
Method of operating a powered surgical instrument (2110) comprises a visible indicator to indicate when the predetermined usage limit has been reaches and/or exceeded.  The visual indicator can be pop-up flag on the handle. (Col. 41, ll. 48-57)
Mahajan teaches using indicia as sensors/visual indicators but fails to disclose the visual indicators are using pop-up flag.  However, Shelton teaches using pop-up flag as visual indicator.  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use pop-up flag as visual indicator as taught by Lee into Mahajan as a well-known substitution of one known method of indicator for another that yield predictable result of facilitating the visualization of visual indicators.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Koch and further in view of US 9,700,309 to Jaworek et al. (Jaworek).

The stone retrieval device of claim 1 (see rejection of claim 1 above).
Mahajan in view of Koch fails to teach:
At least one of the first control stage sensor and the second control stage sensor is a sonic sensor.
Jaworek teaches:
Articulable surgical instrument comprises sensors for detecting conditions at the end effector such as force sensor, pressure sensor, temperature sensor and ultrasonic sensor (col. 42, ll. 10-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the sensor as taught by Jaworek into Mahajan in order to detect conditions of the end effector.

Allowable Subject Matter
Claims 11 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, the prior arts above fails to disclose the stone retrieval device further comprises an automatic release mechanism that releases the stone retrieval basket when the force on the stone retrieval basket exceeds a predetermined maximum force.  Claim 16 is also objected for depending on objected claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771